Exhibit 10.5

EXHIBIT A

GORDON E. DEVENS

 

Start Date:    February 9, 2016 Employee:    Gordon E. Devens Position:    Chief
Legal Officer of the Company Reporting Person:    Chief Executive Officer of the
Company Base Salary:    $500,000 2015 Bonus:    $650,000 2015 Additional Bonus:
   $1,000,000 Target Bonus:    100% of Base Salary Prior Agreement:   
Employment Agreement effective as of March 14, 2014, by and between the Company
and Employee Sections of Prior Agreement
that survive with respect to
Equity Compensation
granted under the Prior
Agreement:    Section 3(c) and Section 3(d)